DETAILED ACTION
	This Office action is based on the amendments filed April 5, 2022 for application 15/567,783.  Claims 1 and 26 have been amended; claims 1, 3-7, 9, 10, 13-19, 22, 23, 26, and 27 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments filed April 5, 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Worthley teaches that the hinge (28) may extend a distance beyond the width of the liner (16) and/or transparent film (12) which may allow for printing on the hinge (28) and therefore teaches away from the dressing assembly as claimed, the examiner disagrees.  It is unclear how this teaching of Worthley teaches away from the claimed invention since Worthley was only relied upon to teach the concept of printing instructions (label) on a component of a dressing.  It is also noted that the actual structure of the hinge taught by Worthley was not relied upon in the rejection of the claims and it was not proposed to modify the dressing assembly taught by the combination of Jensen and Ward to include the structure of the hinge taught by Worthley, rather the proposed combination of Jensen / Ward / Worthley relied upon Worthley to include printed instructions on an element analogous to the handle taught by Ward.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to Applicant’s argument that Worthley fails to teach providing writing, text, or information on Applicant’s label strip after application, it is noted that the features upon which Applicant relies (i.e., proving writing, text, or information on the label strip after application) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the reference of Murphy with the references of Jensen, Ward, and Worthley, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Murphy discloses that corona treatment is a common method used to improve adhesion characteristics of plastic for printing, wherein the polar groups formed by the corona treatment have a strong chemical affinity to polar inks (¶ 0081).  Since the dressing assembly taught by the combination of Jensen / Ward / Worthley includes a label strip having printed instructions, it would have been obvious to one having ordinary skill in the art to modify the label strip to be treated with a corona treatment as taught by Murphy for the purpose of improving the adhesion characteristics of the label strip for printing the instructions.  One having ordinary skill in the art would also recognize that the printed information would be best provided on an upward facing surface of the label strip opposite the adhesive side that faces the polymeric film (see annotated Fig. 3 of Ward).  

    PNG
    media_image1.png
    337
    530
    media_image1.png
    Greyscale

Therefore, the adhesive attaching the label strip to the polymeric film is not on the same surface as the corona treatment and would not affect the removability of the label strip from the polymeric film.  Further, Ward discloses that handle may be removed by separating of a line of perforations such that a portion of the handle may remain attached to the polymeric film.
In response to Applicant’s argument that Matsuoka relates to a blister package and a person of ordinary skill in the art would not have referred to a reference for a blister package when seeking to modify the dressing assembly taught by Jensen, the examiner interprets this argument as an argument that Matsuoka is nonanalogous, wherein it has been held that a prior art reference must either be in the field of the applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Matsuoka is related to an adhesive patch for application to a user’s skin, wherein the patch includes a removable liner and is therefore substantially analogous to Applicant’s invention as well as the prior art of Jensen, Ward, Worthley, and Murphy.  It has been held that “in a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist.”  Stevenson v. Int'l Trade Comm., 612 F.2d 546, 550, 204 USPQ 276, 280 (CCPA 1979).  See MPEP 2141.01(a).
In response to Applicant’s argument that Matsuoka does not teach a line of perforations configured to have a break force that is at least 20 g/25 mm less than the release force between the liner and the adhesive face of the dressing, the examiner disagrees.  Matsuoka discloses an analogous dressing assembly (blister package 100) comprising an analogous removable liner (cover sheet 2) disposed on an adhesive (cover sheet 2 is adhered to outer edge section 1A), wherein the liner (2) defines a perforable region (corresponding to the portion of the cover sheet 2 over groove 3).  In this case, the perforable region is equated to the line of perforations taught by Jensen since it is intended to be perforated to aid in removing the liner.  Matsuoka further discloses that the perforable region in the liner (2) is configured to have a tear strength (i.e., break force) of 0.2-1.2 N/cm (which is approximately equivalent to 51-306 g/25 mm), wherein a peel strength (i.e., release force) between the liner (2) and the adhesive of the dressing assembly (100) (in outer region 1a) is at least 12 N/15 mm (which is approximately equivalent to 2,041 g/25 mm) such that the break force of the perforable region is at least 20 g/mm less than the peel strength between the liner and the adhesive.  Although Applicant notes that the claimed break force is of the line of perforations and the entire single panel liner, the claims do not recite that the single panel liner has a different break force than the line of perforations and therefore was not taken into consideration with respect to the prior art.
In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 10, 13, 15-19, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US Patent 5,998,694), in view of Ward (US Patent 4,753,232), in further view of Worthley (US Patent Pub. 2002/0115954), in further view of Murphy et al. (US Patent Pub. 2006/0154546), and in even further view of Matsuoka et al. (US Patent 8,146,741).
Regarding claim 1, Jensen discloses a dressing assembly (wound dressing 10) comprising: a polymeric film (backing layer 13) defining an inner face, an oppositely directed outer face, and a peripheral edge; adhesive (adhesive barrier layer 12) disposed on the inner face of the polymeric film (13), wherein the adhesive (12) covers the entire inner face of the polymeric film (13); and a removable single panel liner (release sheet 11) disposed on the adhesive (12) to thereby protect the adhesive (12) until removal of the single panel liner (11), wherein the single panel liner (11) defines at least one line of perforations (line of separation 14) (Figs. 1, 3, & 5-6; column 4, lines 16-20, 50-54, & 60-62).
However, Jensen fails to teach a label strip disposed on and secured to the polymeric film.
Ward discloses an analogous dressing assembly (wound dressing 1) comprising: a polymeric film (backing film 3/23) defining an inner face, an oppositely directed outer face, and a peripheral edge; adhesive (adhesive coating 4/24) disposed on the inner face of the polymeric film (3/23), wherein the adhesive (4/24) covers the entire inner face of the polymeric film (3/23); a removable single panel liner (protector 5/25) disposed on the adhesive (4/24); and a label strip (handle 6/26) disposed on and secured to the polymeric film (3/23), wherein the label strip (6/26) is oriented parallel to and immediately alongside a recessed edge of the polymeric film (3/23) (Figs. 1-4 & 8-9; column 9, lines 32-38 & 49-53; column 10, lines 29-57).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the dressing assembly taught by Jensen to include a label strip disposed on and secured to the polymeric film such that the label strip is oriented parallel to and immediately alongside a recessed edge of the polymeric film as taught by Ward for the purpose of providing a handle to aid in positioning the dressing assembly on a patient.
Although Ward further teaches that the label strip (6/26) may be colored in a distinctive color (column 10, lines 42-43), the combination of Jensen and Ward fails to teach that the label strip comprises at least one print receiving face.
Worthley discloses an analogous dressing assembly (dressing 10) comprising a polymeric film (transparent film 12), an adhesive (adhesive coating 14) disposed on an inner face of the polymeric film (12), a removable liner (line 16) disposed on the adhesive (14), and a label strip (hinge 28, gripping strip 24), wherein the label strip (28, 24) comprises at least one print receiving face (printed instructions) (Fig. 2; ¶ 0048).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the label strip of the dressing assembly taught by the combination of Jensen and Ward to comprise at least one print receiving face as taught by Worthley for the purpose of providing instructions to a user regarding use of the dressing assembly.
However, the combination of Jensen / Ward / Worthley fails to teach that the at least one print receiving face of the label strip is treated with at least one a print-receptive top coating, corona treatment, or plasma treatment.
Murphy discloses that corona treatment is a common method used to improve the adhesion characteristics of plastics for printing (¶ 0081).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the at least one print receiving face of the dressing assembly taught by the combination of Jensen / Ward / Worthley to be treated with a corona treatment as taught by Murphy for the purpose of improving the adhesion characteristics of the label strip for printing.
However, the combination of Jensen / Ward / Worthley / Murphy fails to teach that the line of perforations in the single panel liner is configured to have a break force that is at least 20 g/25 mm less than a release force between the liner and the adhesive of the dressing assembly.
Matsuoka discloses a dressing assembly (blister package 100) comprising a removable liner (cover sheet 2) disposed on an adhesive (cover sheet 2 is adhered to outer edge section 1A), the liner (2) defining a perforable region (corresponding to the portion of the cover sheet 2 over groove 3), wherein the perforable region in the liner (2) is configured to have a break force (tear strength is 0.2-1.2 N/cm ≈ 51-306 g/25 mm) that is at least 20 g/25 mm less than a release force (peel strength is at least 12 N/15 mm ≈ 2,041 g/25 mm) between the liner (2) and the adhesive of the dressing assembly (100) (in outer region 1a) (Figs. 1 & 5; column 7, lines 4-11, 44-52, & 58-66).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the dressing assembly taught by the combination of Jensen / Ward / Worthley / Murphy such that the line of perforations in the single panel liner is configured to have a break force that is at least 20 g/25 mm less than a release force between the liner and the adhesive of the dressing assembly as taught by Matsuoka for the purpose of enabling the liner to be easily opened along the at least one line of perforations without the need for scissors or a knife while preventing accidental separation of the liner from the adhesive.
Regarding claim 3, Jensen discloses that the line of perforations (14) extends entirely across the single panel liner (11) (Figs. 1 & 5-6).
Regarding claim 4, Jensen discloses that the line of perforations (14) includes at least one tie (connecting segments 16) and at least one perforation (slits 15) (Figs. 1, 3, & 5; column 4, lines 66-67).
Regarding claims 5-7, Jensen discloses that the line of perforations (14) includes a number or perforations (15) with a range of from 1 to 50, 1 to 25, and 1 to 10 (6 perforations are shown in Fig. 1 and 16 perforations are shown in Fig. 5).
Regarding claims 9 and 10, Jensen discloses that the line of perforations (14) includes a number of ties (16) within a range of from 0 to 50 and 1 to 25 (5 ties are shown in Fig. 1 and 15 ties are shown in Fig. 5).
Regarding claim 13, Jensen discloses that the polymeric film includes polyurethane (column 4, lines 52-53).
Regarding claims 15 and 16, the combination of Jensen / Ward / Worthley / Murphy / Matsuoka discloses the invention substantially as claimed, as described above, and Ward further teaches that the label strip (26) defines at least one line of perforations (perforation line 29), wherein the at least one line of perforations (29) of the label strip (26) extends entirely across the labels strip (26) (Figs. 8-9; column 10, lines 44-57).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the label strip of the dressing assembly taught by the combination of Jensen / Ward / Worthley / Murphy / Matsuoka to define at least one line of perforations extending entirely across the label strip as further taught by Ward for the purpose of enabling a portion of the label strip to be easily separated from the polymeric film as desired.
Regarding claims 17-19, 22, and 23, the combination of Jensen / Ward / Worthley / Murphy / Matsuoka discloses the invention substantially as claimed, as described above, but fails to expressly teach that the at least one line of perforations of the label strip includes a number of perforations within a range of from 1 to 50 or 1 to 25 and a number of ties within a range of from 0 to 50 or 1 to 25.
However, since Jensen discloses that the at least one line of perforations (14) of the singe panel liner (11) includes a number or perforations (15) with a range of from 1 to 50 and 1 to 25 (6 perforations are shown in Fig. 1 and 16 perforations are shown in Fig. 5) and a number of ties (16) within a range of from 0 to 50 and 1 to 25 (5 ties are shown in Fig. 1 and 15 ties are shown in Fig. 5), it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the at least one line of perforations of the label strip of the dressing assembly taught by the combination of Jensen / Ward / Worthley / Murphy / Matsuoka to have the same number of perforations and ties as the line of perforations as the single panel liner as taught by Jensen such that the line of perforations of the label strip includes a number of perforations within a range of from 1 to 50 or 1 to 25 and a number of ties within a range of from 0 to 50 or 1 to 25 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen, in view of Ward, Worthley, Murphy, and Matsuoka as applied to claim 1 above, and in further view of Wibaux et al. (WO 2013/071007).  The combination of Jensen / Ward / Worthley / Murphy / Matsuoka discloses the invention substantially as claimed, as described above, but fails to teach that the adhesive is an acrylic adhesive.
Wibaux discloses an analogous dressing assembly (10) comprising a polymeric film (12), an adhesive (14) disposed on the polymeric film, and a removable liner (18) disposed on the adhesive, wherein the adhesive is an acrylic adhesive (Fig. 1; ¶ 0050).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the adhesive of the dressing assembly taught by the combination of Jensen / Ward / Worthley / Murphy / Matsuoka to be an acrylic adhesive as taught by Wibaux since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (US Patent 5,998,694), in view of Sahm et al. (US Patent 8,911,772), in further view of Ward (US Patent 4,753,232), in further view of Worthley (US Patent Pub. 2002/0115954), in further view of Murphy et al. (US Patent Pub. 2006/0154546), and in even further view of Matsuoka et al. (US Patent 8,146,741).
Jensen discloses a dressing assembly (wound dressing 10) comprising: a polymeric film (backing layer 13) defining an inner face, an oppositely directed outer face, and a peripheral edge; adhesive (adhesive barrier layer 12) disposed on the inner face of the polymeric film (13), wherein the adhesive (12) covers the entire inner face of the polymeric film (13); and a removable single panel liner (release sheet 11) disposed on the adhesive (12) to thereby protect the adhesive (12) until removal of the single panel liner (11), the single panel liner (11) defining at least one line of perforations (line of separation 14), wherein the single panel liner (11) has an outer face opposite the adhesive (Figs. 1, 3, & 5-6; column 4, lines 16-20, 50-54, & 60-62).
However, Jensen fails to teach a support layer disposed on the outer surface of the removable single panel liner covering at least a portion of the at least one line of perforations.
Sahm discloses an analogous dressing assembly comprising a backing layer (laminate section 1), adhesive (matrix 2) disposed on the backing layer, a removable liner (protective sheet 3) disposed on the adhesive and defining at least one line of perforation(s) (slit), and a support layer (cover sheet 5) disposed on an outer face of the removable liner covering at least 50% of the at least one line of perforation(s) (Abstract; Fig. 1; column 2, lines 30-32; column 3, lines 23-26).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the dressing assembly taught by Jensen to include a support layer disposed on the outer surface of the removable single panel liner covering at least a portion of the at least one line of perforations as taught by Sahm for the purpose of prevents a leakage of the adhesive through the at least one line of perforations.
However, the combination of Jensen and Sahm fails to teach a label strip disposed on and secured to the polymeric film.
Ward discloses an analogous dressing assembly (wound dressing 1) comprising: a polymeric film (backing film 3) defining an inner face, an oppositely directed outer face, and a peripheral edge; adhesive (adhesive coating 4) disposed on the inner face of the polymeric film (3), wherein the adhesive (4) covers the entire inner face of the polymeric film (3); a removable single panel liner (protector 5) disposed on the adhesive (4); and a label strip (handle 6) disposed on and secured to the polymeric film (3), wherein the label strip (6) is oriented parallel to and immediately alongside a recessed edge of the polymeric film (3) (Figs. 1 & 3; column 9, lines 32-38 & 49-53).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the dressing assembly taught by the combination of Jensen and Sahm to include a label strip disposed on and secured to the polymeric film such that the label strip is oriented parallel to and immediately alongside a recessed edge of the polymeric film as taught by Ward for the purpose of providing a handle to aid in positioning the dressing assembly on a patient.
However, the combination of Jensen / Sahm / Ward fails to teach that the label strip comprises at least one print receiving face.
Worthley discloses an analogous dressing assembly (dressing 10) comprising a polymeric film (transparent film 12), an adhesive (adhesive coating 14) disposed on an inner face of the polymeric film (12), a removable liner (line 16) disposed on the adhesive (14), and a label strip (hinge 28, gripping strip 24), wherein the label strip 28, 24) comprises at least one print receiving face (printed instructions) (Fig. 2; ¶ 0048).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the label strip of the dressing assembly taught by the combination of Jensen / Sahm / Ward to comprise at least one print receiving face as taught by Worthley for the purpose of providing instructions to a user regarding use of the dressing assembly.
However, the combination of Jensen / Sahm / Ward / Worthley fails to teach that the at least one print receiving face of the label strip is treated with at least one a print-receptive top coating, corona treatment, or plasma treatment.
Murphy discloses that corona treatment is a common method used to improve the adhesion characteristics of plastics for printing (¶ 0081).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the at least one print receiving face of the dressing assembly taught by the combination of Jensen / Sahm / Ward / Worthley to be treated with a corona treatment as taught by Murphy for the purpose of improving the adhesion characteristics of the label strip for printing.
However, the combination of Jensen / Sahm / Ward / Worthley / Murphy fails to teach that the line of perforations in the single panel liner is configured to have a break force that is at least 20 g/25 mm less than a release force between the liner and the adhesive of the dressing assembly.
Matsuoka discloses a dressing assembly (blister package 100) comprising a removable liner (cover sheet 2) disposed on an adhesive (cover sheet 2 is adhered to outer edge section 1A), the liner (2) defining a perforable region (corresponding to the portion of the cover sheet 2 over groove 3), wherein the perforable region in the liner (2) is configured to have a break force (tear strength is 0.2-1.2 N/cm ≈ 51-306 g/25 mm) that is at least 20 g/25 mm less than a release force (peel strength is at least 12 N/15 mm ≈ 2,041 g/25 mm) between the liner (2) and the adhesive of the dressing assembly (100) (in outer region 1a) (Figs. 1 & 5; column 7, lines 4-11, 44-52, & 58-66).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the dressing assembly taught by the combination of Jensen / Sahm / Ward / Worthley / Murphy such that the line of perforations in the single panel liner is configured to have a break force that is at least 20 g/25 mm less than a release force between the liner and the adhesive of the dressing assembly as taught by Matsuoka for the purpose of enabling the liner to be easily opened along the at least one line of perforations without the need for scissors or a knife while preventing accidental separation of the liner from the adhesive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        6/28/2022